Citation Nr: 0212909	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-00 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for residuals 
of shell fragment wound to the neck will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In March 2001, the Board remanded the veteran's claim of 
entitlement to service connection for PTSD.  The requested 
development has been completed and the case has returned for 
final appellate review concerning this claim.

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a shell 
fragment wound to the neck pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The veteran did not engage in combat with the enemy.

3.  The medical evidence of record does not demonstrate that 
the veteran has PTSD based on a verified stressful in-service 
event.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 1991 & Supp. 
2002); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304(f), 
4.125(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  This law sets 
forth requirements for assisting a claimant in developing the 
facts pertinent to his claim.  In this regard, in March 2001 
the Board remanded the veteran's claim for service connection 
for PTSD to the RO in St. Louis, Missouri in order to provide 
the veteran an opportunity to submit additional evidence, 
such as specific dates regarding his claimed in-service 
stressor.  In a letter to the veteran, dated in October 2001, 
the RO requested that the veteran provide specific 
information regard the dates, locations, and names concerning 
his claimed stressors, to include the approximate date of the 
claimed shell fragment wound to the neck.  The veteran did 
not respond to the RO's request, and notwithstanding this 
request, the veteran representative wrote that they were 
unable to contact the veteran.  While the veteran's 
representative has requested that the veteran's DA 201 file 
be secured prior to final appellate resolution of the 
appellant's claim, the Board notes that available service 
personnel records with respect to the appellant's unit are 
contained in the claims file.  Indeed, in November 1998, the 
National Personnel Records Center indicated that all 
appropriate pages from the veteran's personnel file showing 
unit of assignment, dates of assignment, participation in 
combat operations, wounds in action, awards and decorations 
and official travel outside the continental United States had 
been forwarded to the RO.  
In addition, the Statement of the Case and Supplemental 
Statement of the Case informed the veteran of the pertinent 
laws and regulations and the evidence necessary to 
substantiate his claim.  Finally, the RO informed the veteran 
of the duty to assist and notice requirements of the VCAA in 
a June 2002 Supplemental Statement of the Case.  Therefore, 
as the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no prejudice to him in the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The veteran contends that he currently suffers from PTSD as a 
direct result of a shrapnel wound to the back of the neck 
during a Viet Cong rocket attack at Phuoc Binh, Vietnam.  He 
maintains that he was treated at the 228th Air Cavalry Medic 
Hospital.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b)(2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence established that the disease was incurred in 
service.  38 C.F.R. § 3.303(d)(2002).  
Service connection for PTSD requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor' and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f)(2002).  

In adjudication a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are relate to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, no contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service. "  38 U.S.C.A. § 1154(b)(West 
1991); 38 C.F.R. § 3.304(d) (2002); Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Service department evidence that he 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verified 
the veteran's testimony or statement as to the occurrence of 
the claimed strssors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993). 

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Service medical records show no references to 
combat, and service personnel records do not indicate that 
the veteran was engaged in combat with the enemy.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  

Service personnel records show that the veteran was in 
Vietnam from March 2, 1969 to February 20, 1970, that he was 
assigned to the "228th Avn Bn 1st Air Cav," that his 
principal duty was unit and organization supply specialist, 
and that he was awarded the Vietnam Service Medial, Vietnam 
Campaign Medal, National Defense Service Medal, Republic of 
Vietnam Commendation Medal with 60 Device, and the Vietnam 
Cross of Gallantry with Palm.  There is no military citation 
or supportive evidence that the veteran engaged in combat 
with the enemy.  See VAOPGCPREC 12-99.  The Board notes that 
the veteran denied having received the Purple Heart Medal. 

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressor.  The Board finds that the 
service records or other evidence of record does not 
corroborate, substantiate, or verify the veteran's testimony 
or statements as to the occurrence of the claimed stressor.  
With regard to the in-service stressor, the veteran is vague 
as to the details surrounding the claimed event.  For 
example, he reported that he sustained a shell fragment wound 
to the back of the neck during a Viet Cong rocket attack at 
Phuoc Binh, Vietnam but he did not include a specific date.  
As noted previously, in a letter to the veteran, dated in 
October 2001, the RO specifically requested that the 
appellant provide the approximate date of the claimed shell 
fragment wound allegedly received at Phuoc Bihn, Vietnam.  
The veteran did not respond to the RO's request and did not 
offer any additional information to support his claim, and, 
notwithstanding this request, the veteran's representative 
wrote that they were unable to contact the veteran.  In view 
of this, the Board must proceed on the basis of the evidence 
of record, which at present does not suggest that a verified, 
in-service stressor occurred. See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Service medical records, to include a February 1970 
separation examination report are negative for any evidence 
of post-traumatic stress disorder.  A Report of Medical 
History, dated in February 1970, reflects that the veteran 
denied having any depression or excessive worry, frequent 
trouble sleeping, frequent or terrifying nightmares, or 
nervous trouble of any sort.  

Post-service private and VA medical records, dating from 
1998-1999, reflect that when seen at a VA outpatient clinic 
in March 1999, diagnoses of depression and partial PTSD were 
recorded.  An August 1999 VA outpatient report reflects that 
the veteran reported having served as a truck driver for 
combat operation while serving with the 228th Air. Cav., and 
that he was wounded by shrapnel in 1969-1970.  He reported 
that he did not receive the Purple Heart Medal, and that he 
ruminated on the dead and wounded.  At that time, an 
assessment of PTSD syndrome (lacks combat stressor) was 
recorded by the examining physician.  

In this case, the evidence of record does not contain a 
diagnosis of PTSD which is based on a verified in-service 
stressor.  As noted above, the VA examiner in August 1999 
entered a diagnosis of PTSD syndrome and noted that the 
veteran lacked a combat stressor.  As noted previously in 
this decision, the RO has attempted to obtain more specific 
information with regards to the appellant's claimed in-
service shell fragment wound to the neck but the veteran has 
not responded to the RO's requests.  

As the medical evidence of record does not demonstrate a 
diagnosis of PTSD which is based on a verified stressful in-
service event, the Board must find that PTSD was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107; 38 C.F.R. §§ 3.303, 3.304(f).  In light of the above, 
there is no an approximate balance of positive and negative 
evidence to which the benefit-of the-doubt standard applies.  
The preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD and the veteran's 
appeal is denied.  38 C.F.R. § 3.304(f).  

Since there is no evidence to corroborate any of the 
veteran's claimed stressor, there is no duty to obtain a 
nexus examination and opinion.  Under the VCAA, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5103A.  


ORDER

The appeal for service connection for PTSD is denied. 



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

